The decision by the Appellate Division in this case was made before our decision in International Text Book Co. v. Tone
(220 N.Y. 313), and is in direct contradiction thereof. In the former case we were able to consider the facts because they were so set out and referred to in the findings that consideration thereof survived the unanimous affirmance by the Appellate Division. In this case, however, the facts are not presented in any such manner as to enable us to consider them in view of the unanimous affirmance and thus to harmonize the decision in the present case with that made in the Tone case. Under the circumstances and inasmuch as the case involves considerations of interstate commerce, we have concluded to suspend the decision of the case in order to enable the appellant, if it so desires, to make application to the Appellate Division to request that the case be remitted to that court for re-argument and further consideration.
HISCOCK, Ch. J., CHASE, HOGAN, CARDOZO, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Ordered accordingly.